UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6481


ANTWON WHITTEN,

                   Plaintiff - Appellant,

             v.

ATIF ATYIA, Medical Doctor Lonesome Pine Hospital; LESLIE FLEMING,
Warden Wallens Ridge State Prison; DAVID ANDERSON, Major Wallens Ridge
State Prison; REBECCA D. KELLY, Registered Nurse Lonesome Pine Hospital;
BILLIE COWDEN, Lab Tech Lonesome Pine Hospital; B. J. RAVIZEE, WRSP
Institutional Ombudsman; DR. R. DULANEY, WRSP Doctor; J. B. MESSER,
R.O.S.P. Institutional Ombudsman,

                   Defendants - Appellees,

             and

WELMONT HEALTH SYSTEMS; VIRGINIA DEPARTMENT OF
CORRECTIONS STATE OF VA. INSURER; VIRGINIA DEPARTMENT OF
CORRECTIONS HEALTH SERVICES,

                   Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:17-cv-00465-JPJ-PMS)


Submitted: August 29, 2019                              Decided: September 12, 2019


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Antwon Whitten, Appellant Pro Se. James Noe Lucas Humphreys, HUNTER, SMITH &
DAVIS, LLP, Kingsport, Tennessee; Rebecca Joyce Ketchie, Andrew Todd Wampler,
WILSON WORLEY, PC, Kingsport, Tennessee; Susan A. Waddell, GUYNN WADDELL
CARROLL & LOCKABY, P.C., Salem, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Antwon Whitten appeals the district court’s order granting summary judgment to

Defendants on his claims under 42 U.S.C. §§ 1983, 1985(3) (2012), declining to exercise

supplemental jurisdiction over his state law claims, and dismissing those claims without

prejudice. We have reviewed the record and find no reversible error. Accordingly, we

affirm. Whitten v. Atyia, No. 7:17-cv-00465-JPJ-PMS (W.D. Va. Mar. 29, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           3